

Exhibit 10.1

 
THIRD AMENDMENT TO
NOTE AND CONSTRUCTION LOAN AGREEMENT
 

This THIRD AMENDMENT TO NOTE AND CONSTRUCTION LOAN AGREEMENT (this “Amendment”)
is made as of October 1, 2009 (the “Amendment Effective Date”) by and between
BEHRINGER HARVARD MOCKINGBIRD COMMONS, LLC, a Delaware limited liability company
(successor in interest by merger to Behringer Harvard Mockingbird Commons, LP, a
Texas limited partnership) (“Borrower”), and CREDIT UNION LIQUIDITY SERVICES,
LLC, a Texas limited liability company f/k/a TEXANS COMMERCIAL CAPITAL, LLC
(“Lender”).
 
WHEREAS, Borrower and Lender entered into that certain Construction Loan
Agreement dated as of September 30, 2005, pursuant to which Lender loaned to
Borrower (the “Loan”) up to the principal sum of $34,047,458.00 (as amended, the
“Loan Agreement”) as further evidenced by one certain promissory note dated as
of September 30, 2005 in the original principal amount of $34,047,458.00,
executed by Borrower and payable to the order of Lender (as amended, the
“Note”); and
 
WHEREAS, as security for the obligations of Borrower under the Loan Agreement
and the Note, Borrower executed and delivered to Lender, among other things, (i)
that certain Amended and Restated Deed of Trust, Security Agreement, Financing
Statement, and Assignment of Rental, dated September 30, 2005, executed by
Borrower to Joel B. Fox and/or John C. O’Shea, as trustee for the benefit of
Lender, covering the property described therein and recorded October 4, 2005 as
Instrument No. 200503532798, Official Records of Dallas County, Texas (as
amended, the “Deed of Trust”) and (ii) that certain Absolute Assignment of
Leases and Rents from Borrower to Lender, dated September 30, 2005, covering the
property described therein and recorded as Instrument No. 200503532799, Official
Records of Dallas County, Texas (the “Assignment”); and
 
WHEREAS, Borrower and Lender executed that certain First Amendment to Note and
Construction Loan Agreement dated as of September 24, 2008 (the “First
Amendment”) and that certain Second Amendment to Construction Loan Agreement
dated as of March 20, 2009 (the “Second Amendment”); and
 
WHEREAS, in connection with the Loan, Behringer Harvard Mockingbird Commons GP,
LLC, a Texas limited liability company, and Behringer Harvard Short Term
Opportunity Fund I, LP, a Texas limited partnership (each a “Guarantor” and
collectively the “Guarantors”) entered into those certain Guaranty Agreements
dated as of September 30, 2005; and
 
WHEREAS, the Loan Agreement, Note, Deed of Trust, Guaranty Agreements and any
and all other documents evidencing and/or securing the indebtedness described in
the Note, as same may have been previously amended, are referred to collectively
as the “Loan Documents”); and
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement

 
- 1 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
WHEREAS, Borrower and Lender have agreed to make certain changes to the Loan
Documents, and desire to enter into this Amendment to document such changes;
 
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower and Lender agree as follows:
 
1.           Defined Terms.  Each capitalized term used but not defined herein
has the meaning assigned to such term in the Loan Agreement or the other Loan
Documents.
 
2.           Leasing.  Borrower shall be permitted to lease units of the
Residential Condominium on terms acceptable to the Lender in its reasonable
discretion, provided, however, that (i) no lease shall be for a term longer than
twenty-four (24) months, (ii) each lease shall be documented on the standard
lease form for residential leases in the State of Texas (it being agreed that
the form promulgated by the Texas Apartment Association is a standard lease
form), (iii) the rental rate for each lease shall be normal and customary for
similar units in the same geographic location as the Property, (iv) Borrower
shall submit each proposed lease to Lender for review at least five (5) Business
Days prior to execution of such lease by Borrower, and (v) each lease shall be
executed in strict compliance with the Master Declaration and Residential
Condominium Declaration, as the same may be amended from time to time, including
without limitation Section 3.2(a) of the Residential Condominium
Declaration.  Whenever Borrower submits a lease for review to Lender, Lender may
respond in writing with any concerns it has with respect to such lease within
five (5) Business Days after such submission.  If Lender fails to respond to
such submission within such five (5) Business Day period, then Lender shall be
deemed to have approved the submitted lease.  If Lender disapproves any lease
submitted by Borrower, Lender shall advise Borrower in writing of its reasons
for such disapproval.  Upon execution of this Amendment, Lender shall be deemed
to have approved (to the extent that it has not already done so) the leases
listed on Exhibit A attached hereto and made a part hereof.
 
3.           Possible Build-Out of Ninth and Ground Floors.
 
(a)           If Borrower elects to commence the build-out of the ground and/or
ninth floors of the Residential Condominiums (the “Build-Out Improvements”),
then Borrower shall promptly notify Lender of such decision in
writing.  Promptly after such notification, Borrower shall submit to Lender the
following for approval by Lender in its reasonable discretion: (i) final working
drawings and specifications for the construction, renovation or reconstruction
of the Build-Out Improvements (the “Build-Out Plans”), (ii) a budget or cost
itemization specifying the cost by item of (x) all labor, materials, and
services necessary for the construction of the Build-Out Improvements in
accordance with the Build-Out Plans and all Governmental Requirements, and (y)
all other expenses anticipated by Borrower incident to the construction of the
Build-Out Improvements (the “Build-Out Budget”), and (iii) the proposed
construction contract for the Build-Out Improvements (the “Build-Out Contract”)
(it being agreed that the Build-Out Contract will not be executed by Borrower
until same is approved (or deemed approved) by Lender).  Whenever Borrower has
submitted all of the Build-Out Plans, Build-Out Budget and Build-Out Contract to
Lender, Lender shall respond in writing with any concerns it has with respect to
such items within thirty (30) days after such submission.  If Lender fails to
respond to such submission within such thirty (30) day period, then Lender shall
be deemed to have approved the submitted item in all respects.  If Lender
disapproves any such item submitted by Borrower, Lender shall advise Borrower in
writing of its reasons for such disapproval.  The thirty (30) day period
described in this clause (d) may be extended an additional fifteen (15) days
(i.e. a total period of forty five (45) days) by Lender upon written notice to
Borrower.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
(b)           Once the Build-Out Plans, Build-Out Budget and Build-Out Contract
have been approved by Lender, and once Borrower has delivered to Lender an
executed Assignment of Plans and Specifications and executed Assignment of
Rights under Construction Contract (in each case in a similar form as was
delivered in connection with the Loan Agreement), then Borrower shall deposit
into a pledged reserve account (the “Build-Out Reserve Account”) at Texans
Credit Union an amount of cash equal to the total amount required to construct
the Build-Out Improvements as shown in the Build-Out Budget.  Borrower agrees to
sign a Blocked Account Control Agreement in form and substance consistent with
the Blocked Account Control Agreement executed by Borrower in connection with
the Deposit Account described in Section 5 hereof.  Funds shall be advanced from
the Build-Out Reserve Account pursuant to Section 4 hereof.  Alternatively,
Borrower may deposit into the Build-Out Reserve Account cash in the amount of at
least Five Hundred Thousand Dollars ($500,000.00) and deliver to Lender a letter
of credit for the balance of the total amount required to construct the
Build-Out Improvements as shown in the Build-Out Budget, in which event the
provisions of Exhibit B shall be applicable.
 
4.           Advances from Build-Out Reserve Account.
 
(a)           Definitions.  The following terms have the respective meanings
assigned to them:
 
“Build-Out Advance” means a disbursement by Lender of any of the funds in the
Build-Out Reserve Account, and “Build-Out Advances” shall be the plural thereof.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
  
 
- 3 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
“Application for Build-Out Advance” shall mean a written application submitted
by the Borrower’s Architect and Borrower on American Institute of Architects
form G 702 and/or G 703, as appropriate, or such other form as Lender may
hereafter reasonably request which shall: (a) request a Build-Out Advance, (b)
specify by name, current address and amount owed, all parties to whom Borrower
is obligated for labor, materials or services actually furnished for the
construction of the particular part of the Build-Out Improvements which are the
subject matter of such application, (c) certify among other things that such
amounts represent payments due for services or labor actually rendered or
materials actually acquired or furnished in connection with construction of the
Build-Out Improvements, (d) state whether the sum requested is within the
approved Build-Out Budget and whether, in the opinion of the Architect and
Borrower, the unadvanced funds in the Build-Out Reserve Account and the
remaining LOC, if applicable, is sufficient to complete the Build-Out
Improvements pursuant to the approved Build-Out Plans and to pay for all labor,
material, interest and other expenses in connection with the construction of the
Build-Out Improvements, (e) if requested by Lender, be accompanied by copies of
billing statements, vouchers or invoices from the parties named therein, in form
satisfactory to Lender, (f) refer to an attached schedule, verified by the
Architect, and the Inspecting Architect/Engineer, identifying in a manner
satisfactory to Lender all materials not yet affixed or incorporated into the
Build-Out Improvements but which have been covered by certificates submitted to
date, including the current certificate, (g) contain a statement, verified by
the Architect and the Inspecting Architect/Engineer, that all such materials not
yet affixed or incorporated into the Build-Out Improvements have been stored
upon the Land under adequate safeguards to minimize the possibility of loss,
damage or commingling with other materials or projects, (h) be accompanied by
appropriate waivers of lien rights reasonably satisfactory to Lender executed by
all contractors, subcontractors, laborers, and materialmen who have furnished to
the Property labor or material, provided, however, that Borrower shall not be
obligated to obtain and deliver such lien waivers from subcontractors, laborers
or materialmen if (aa) such subcontractor, laborer or materialmen has furnished
labor or material costing less than $10,000.00, and (bb) the aggregate total of
all labor and materials for which lien waivers are not obtained pursuant to the
preceding clause (aa) does not exceed $50,000.00 in the aggregate including all
other lien waivers not obtained in connection with prior applications, (i)
certify that all labor and material bills of every kind and character incurred
by Borrower to the date of such certificate in connection with the Build-Out
Improvements have been paid in accordance with the payment provisions of each
contract except for the unpaid bills to be paid from the proceeds of the current
Build-Out Advance requested and items to be retained hereunder, and (j) certify
that the Builder’s Risk Insurance contains sufficient coverage for the
construction of the Build-Out Improvements.
 
(b)           Build-Out Advances.  Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth and in the
Loan Agreement, and provided that no Potential Default or Event of Default has
occurred and is continuing, Lender agrees to make Build-Out Advances to Borrower
from time to time as set forth in this Amendment.  The Build-Out Advances for
which Borrower qualifies hereunder shall be made from time to time after
establishment and initial funding of the Build-Out Reserve Account to and
including the Maturity Date.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
(c)           Timing of Build-Out Advances.  Build-Out Advances for the payment
of the cost of labor, materials, and services supplied for the construction of
the Build-Out Improvements shall be made by Lender upon compliance by Borrower
with the terms and conditions contained in this Amendment after actual
commencement of construction of the Build-Out Improvements for work actually
done during the preceding period.  Notwithstanding the foregoing sentence, upon
satisfaction of the other terms and conditions to Build-Out Advances contained
in this Amendment, Borrower shall be entitled to receive Build-Out Advances for
payment of planning costs in respect of the Build-Out Improvements (including,
without limitation, architectural, engineering and contractor costs incurred in
the planning stage of the Build-Out Improvements) before actual commencement of
construction to a maximum of $200,000.00 in the aggregate.  From time to time,
but no more frequently than monthly, Borrower may submit to Lender an
Application for Build-Out Advance requesting a Build-Out Advance from the
Build-Out Reserve Account for the payment of the cost of labor, materials, and
services supplied for the construction of the Build-Out Improvements and for the
payment of other costs and expenses incident to the construction of the
Build-Out Improvements and specified in the approved Build-Out Budget.  Lender
may require an inspection of, and favorable report on, the Build-Out
Improvements by the Inspecting Architect/Engineer prior to making any Build-Out
Advance.  Each Application for Build-Out Advance shall be submitted by Borrower
to Lender a reasonable time (but not less than five (5) Business Days) prior to
the date upon which the Build-Out Advance requested is desired by
Borrower.  Borrower shall be entitled to a Build-Out Advance only in an amount
reasonably approved by Lender.  After Lender has received an Application for
Build-Out Advance and all supporting documentation, Lender shall respond thereto
within five (5) Business Days.
 
(d)           Limitation on Advances.  Advances for payment of the cost of
construction of the Build-Out Improvements shall not exceed the aggregate of (i)
the cost of labor, materials, and services incorporated into the Build-Out
Improvements in a manner reasonably acceptable to Lender and as specified in the
approved Build-Out Budget (which may be amended from time to time upon the
request of Borrower and with the reasonable approval of Lender), plus (ii) the
purchase price of all uninstalled materials to be utilized in the construction
of the Build-Out Improvements and stored upon the Property, or elsewhere with
the written consent of, and in a manner reasonably acceptable to, Lender, less
(iii) retainage of not less than ten percent (10%) (except with respect to the
final Build-Out Advance), and less (iv) all prior Build-Out Advances made for
payment of the cost of labor, materials, and services for the construction of
the Build-Out Improvements.
 
(e)           Final Build-Out Advance. The final Build-Out Advance, including
all retainage, will not be made until the expiration of thirty (30) days from
the date of final completion of the Build-Out Improvements, and in any event not
until Lender has received the following with respect to the Build-Out
Improvements and the Loan; (i) a certificate from the Inspecting
Architects/Engineers certifying to Lender that the Build-Out Improvements have
been completed substantially in accordance with the Build-Out Plans, (ii)
evidence that no mechanic’s or materialman’s liens or other encumbrances have
been filed and remain in effect against the Improvements, (iii) evidence
reasonably satisfactory to Lender that all Governmental Requirements have been
satisfied, including without limitation, delivery to Lender of a Certificate of
Occupancy permitting the Improvements to be legally occupied, and (iv) a liens
paid affidavit executed by Borrower and the Contractor to the effect that
(and/or, at Lender’s request, final lien releases or waivers evidencing to
Lender’s reasonable satisfaction that) all subcontractors, materialmen, and
other parties who have supplied labor, materials, or services for the
construction of the Build-Out Improvements, or who otherwise might be entitled
to claim a contractual, statutory, or constitutional lien against the Property,
have been paid in full with respect to the Improvements, or Borrower, at its
option, may provide to Lender a Bond indemnifying Against Liens (pursuant to
Tex. Property Code §53.171) in such amount as Lender may reasonably require.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
(f)         Conditions Precedent for the Benefit of Lender.  All conditions
precedent to the obligation of Lender to make any Build-Out Advance are imposed
hereby solely for the benefit of Lender, and no other party may require
satisfaction of any such condition precedent or be entitled to assume that
Lender will refuse to make any Build-Out Advance in the absence of strict
compliance with such conditions precedent.  All requirements of this Amendment
or the Loan Agreement may be waived by Lender, in whole or in part, at any time
in Lender’s sole discretion.
 
(g)         Conditions to Build-Out Advances.  As a condition precedent to each
Build-Out Advance from the Build-Out Reserve Account, Borrower must satisfy the
conditions required hereunder and execute and deliver to, procure for and
deposit with, and pay to Lender, and if appropriate, record in the proper
records with all filing and recording fees paid, the documents, certificates,
and other items described herein:
 
(i)         Governmental Approvals.  Evidence, in form and substance reasonably
satisfactory to Lender, that the Build-Out Improvements, after completion of
construction, will comply with the Americans with Disabilities Act of 1990, Pub.
L. No. 89-670, 104 Stat. 327 (1990), as amended, and all regulations promulgated
pursuant thereto to the extent compliance is required.
 
(ii)         Borrower shall have delivered to Lender the following:
 
(1)           the Build-Out Plans;
 
(2)           the Construction Contract for the Build-Out Improvements, executed
by all parties;
 
(3)           the Contractor’s Affidavit and Subordination, executed by
Contractor;
 
(4)           the Assignment of Plans and Specifications with respect to the
Build-Out Plans, executed by Borrower and acknowledged and consented to by the
Architect;
 
(5)           the Assignment of Rights under Construction Contact, executed by
Borrower;
 
(6)           a building permit for the construction of the Build-Out
Improvements and all related amenities; and
 
(7)           the approved Build-Out Budget;
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement

 
- 6 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
(iii)          There shall exist no Event of Default or Potential Default;
 
(iv)          The representations and warranties made in the Loan Agreement (as
the same may have been subsequently modified in writing or as modified on
Schedule 1 hereof ) shall be true and correct on and as of the date of each
Build-Out Advance, with the same effect as if made on such date;
 
(v)           If any agreement or other instrument binding upon Borrower
requires that a consent of any third party be obtained before Borrower may
execute, deliver or perform this Amendment or any Loan Document executed by such
party, then such consent shall be delivered to Lender;
 
(vi)          Borrower shall procure and deliver to Lender, the Inspecting
Architect/Engineer and the Title Company releases or waivers of mechanic’s liens
and receipted bills showing payment to all parties who have furnished materials
or services or performed labor of any kind in connection with the construction
of any of the Build-Out Improvements; provided, however, that Borrower shall not
be obligated to obtain and deliver such lien waivers from subcontractors,
laborers or materialmen if (aa) such subcontractor, laborer or materialmen has
furnished labor or material costing less than $10,000.00, and (bb) the aggregate
total of all labor and materials for which lien waivers are not obtained
pursuant to the preceding clause (aa) does not exceed $50,000.00 in the
aggregate including all other lien waivers not obtained in connection with prior
Applications for Build-Out Advances;
 
(vii)         Promptly upon preparation and receipt thereof, Borrower shall
deliver to Lender copies of any inspection reports prepared by the Inspecting
Architect/Engineer, and/or any Governmental Authority having jurisdiction over
the Improvements;
 
(viii)        Borrower shall procure and deliver to Lender, if required by
Lender, evidence reasonably satisfactory to Lender that the funds remaining to
be advanced by Lender from the Build-Out Reserve Account under the terms of this
Amendment and the remaining LOC, if applicable, are adequate to meet all costs
incurred and to be incurred in connection with the construction of the Build-Out
Improvements;
 
(ix)          Borrower shall procure and deliver to Lender inspection reports,
in form and substance reasonably acceptable to Lender, from the Inspecting
Architect/Engineer at not less than thirty (30)-day intervals;
 
(x)           Such other information and documents as may reasonably be required
by Lender or its counsel; and
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
(xi)           Borrower shall have deposited into the Borrower’s Deposit such
funds as Lender may have required as follows:  If Lender reasonably determines
at any time that the unadvanced portion of the Build-Out Reserve Account and the
remaining LOC, if applicable, will be insufficient for payment in full of (i)
the costs of labor, materials, and services required for the construction of the
Build-Out Improvements, (ii) other costs and expenses specified in the approved
Build-Out Budget, and (iii) other costs and expenses required to be paid in
connection with the construction of the Build-Out Improvements in accordance
with the approved Build-Out Plans and any Governmental Requirements, then
Borrower shall, within five (5) Business Days after written request from Lender,
deposit into the Build-Out Reserve Account such funds as Lender may
require.  Borrower shall promptly notify Lender in writing if and when the cost
of the construction of the Build-Out Improvements exceeds, or appears likely to
exceed, the amount of the remaining funds in the Build-Out Deposit Account and
the remaining LOC, if applicable.
 
(h)           Reallocation of Approved Build-Out Budget.  At any time that an
Event of Default has occurred and is continuing, Lender shall have the right
from time to time to make Build-Out Advances which are allocated to any of the
designated items in the approved Build-Out Budget for such other purposes or in
such different proportions as Lender may, in its sole discretion, deem necessary
or advisable.  Borrower may not reallocate items of cost or make changes in the
approved Build-Out Budget without the prior written consent of Lender, except
that upon presentation to Lender of reasonable evidence of demonstrated cost
savings in a line item, the Borrower may reallocate the cost savings in that
line item to another line item.
 
(i)           No Waiver.  No Build-Out Advance shall constitute a waiver of any
condition precedent to the obligation of Lender to make any further Build-Out
Advance.
 
(j)           Subordination.  Lender shall not be obligated to make, nor shall
Borrower be entitled to receive, any Build-Out Advance until such time as Lender
shall have received, to the extent requested by Lender, the Contractor Affidavit
and Subordination from the Contractor, and subordination agreements from all
other persons furnishing labor, materials, or services for the design or
construction of the Build-Out Improvements, subordinating to the lien of the
Mortgage any lien, claim or charge which such party may have against Borrower or
the Property; provided, however, that Borrower shall not be obligated to obtain
subordination agreements from subcontractors, laborers or materialmen if (aa)
such subcontractor, laborer or materialmen is expected to furnish labor or
material costing less than $10,000.00 in the aggregate, and (bb) the aggregate
total of all labor and materials for which subordination agreements are not
obtained pursuant to the preceding clause (aa) does not exceed $50,000.00 in the
aggregate for all subcontractors, laborers or materialmen.
 
5.           Deposit Account.
 
(a)           On the Amendment Effective Date and in addition to Borrower’s
other obligations hereunder and under the Loan Documents, Borrower shall deposit
$300,000.00 into a deposit account (the “Deposit Account”) at TCU.  The Deposit
Account shall be pledged as additional collateral for the Loan and shall be a
no-access account to Borrower.  Borrower shall deposit an additional $300,000.00
into the Deposit Account on the first day of the next succeeding three (3)
quarters (i.e, on January 4, 2010 [Monday], April 1, 2010 [Thursday], and July
1, 2010 [Thursday]), amounting to a total required deposit of $1,200,000.00.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
(b)           In addition to the quarterly deposits into the Deposit Account as
described in (a) above, Borrower shall, on or before the fifteenth (15th) day of
each calendar month, deposit into the Deposit Account all Net Cash Flow derived
from the leasing of units for the previous month.  As used herein, “Net Cash
Flow” shall mean all rental revenues for the preceding month less reasonable and
customary expenses incurred in the operation and maintenance of the Property
during such month.
 
(c)           Prior to the occurrence of an Event of Default, Lender shall apply
any Net Cash Flow received from Borrower pursuant to (b) above in the following
order of priority:  (i) to pay any interest due and payable under the Loan
Documents, (ii) to pay any other Obligations then due and payable under the Loan
Documents in such order as Lender shall determine in its sole and absolute
discretion, and (iii) to reduce the principal balance of the Loan.  From and
after the occurrence of an Event of Default, Lender shall apply any Net Cash
Flow received from Borrower to pay any Obligations then due and payable under
the Loan Documents in such order as Lender shall determine in its sole and
absolute discretion.
 
(d)           Borrower acknowledges and agrees that the Interest Reserve under
the Loan Agreement has been fully utilized.  Borrower hereby authorizes and
directs Lender, and Lender shall disburse and charge (or cause to be disbursed
and charged) the Deposit Account to satisfy Borrower’s obligations for the
interest payments due from Borrower under the Loan Agreement on each interest
payment date as such interest payments become due and payable pursuant to the
terms of the Loan Agreement and of the Note, it being the intent of the parties
that, prior to the occurrence of an Event of Default, the Net Cash Flow shall be
applied to interest payments first (as set forth in subsection (c) above) before
any remaining funds in the Deposit Account are applied to interest payments.
 
(e)           The failure of Borrower to timely make any deposit required by
this Section 5 shall be an Event of Default under the Loan Agreement.
 
(f)            Borrower shall have the right to receive advances of up to
$60,000.00 from the Deposit Account to pay for the costs of window treatments
installed as part of the Build-Out Improvements, pursuant to the same draw
procedure as is applicable to advances from the Build-Out Reserve Account.  In
addition, Borrower may request that Lender make advances from the Deposit
Account in order to pay for the costs of Build-Out Improvements, which request
Lender may grant or deny in Lender’s sole and absolute discretion.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
6.           Second Lien on Behringer Harvard Mountain Village.  As a condition
precedent to the effectiveness of this Amendment, Borrower shall cause its
affiliate, Behringer Harvard Mountain Village, LLC (“BH Mountain Village”), to
grant a second lien (the “Second Lien”) on its property (the “Colorado
Property”) to Lender as additional security for payment of the Loan in the
maximum amount of Twelve Million Six Hundred Thousand Dollars ($12,600,000.00),
and (iii) deliver to Lender (v) a signed Officer’s Certificate confirming that
all necessary actions have been taken by BH Mountain Village to execute such
deed of trust and authorize such lien and attaching copies of supporting
resolutions, (w) a solvency certificate in form and substance reasonably
satisfactory to Lender, (x) a mortgagee policy of title insurance insuring the
Second Lien in the amount of $12,600,000.00, with the premium for such policy
paid by BH Mountain Village or Borrower, (y) a legal opinion from Borrower’s
counsel in Texas and Colorado, and (z) such other documents as Lender shall
reasonably require in connection therewith.  For the avoidance of doubt, it is
hereby stated and stipulated that Lender owns a loan that is secured by a first
lien on the Colorado Property and that Lender has consented to the granting of
the Second Lien on the Colorado Property.  Notwithstanding anything to the
contrary contained in this Agreement or any of the other Loan Documents, an
Event of Default under the Second Lien pursuant to Section 3.1(ii) thereof or an
Event of Default arising solely from Borrower’s or BH Mountain Village’s failure
to comply with the provisions of the Second Lien shall not, in and of itself,
constitute an Event of Default under the Loan Agreement or any of the other Loan
Documents; provided, however, upon the occurrence of such an Event of Default
Lender shall have the right to enforce its lien against the property encumbered
by the Second Lien as provided in the Second Lien.  Lender agrees to release
such lien in the event the following conditions are satisfied:  (i) no Event of
Default shall have occurred and be continuing under the Loan Agreement, (ii) the
principal balance due on the Loan shall have been reduced to less than Thirteen
Million and No/100 Dollars ($13,000,000.00), and (iii) Lender shall have
received an appraisal of the Property, ordered by Lender at Borrower’s sole cost
and expense, demonstrating that the loan-to-value ratio is no greater than fifty
percent (50%), not including the value of the Second Lien on the Colorado
Property.  Further, since the Second Lien secures a maximum of Twelve Million
Six Hundred Thousand Dollars ($12,600,000.00), BH Mountain Village shall be
entitled to a release of the Second Lien if BH Mountain Village pays Lender the
amount of Twelve Million Six Hundred Thousand Dollars ($12,600,000.00) for
application to the Loan, whether from proceeds of sale of the Colorado Property
or otherwise.  In the event that Borrower elects to construct the Build-Out
Improvements, the maximum amount secured by the Second Lien shall be reduced
(from Twelve Million Six Hundred Thousand Dollars [$12,600,000.00]) by the
amount of cash deposited by Borrower in the Build-Out Reserve Account and the
amount of any letter of credit issued for the benefit of Lender in connection
with such Build-Out Improvements and in accordance with the terms of this
Amendment, and in such event the amount of Twelve Million Six Hundred Thousand
Dollars ($12,600,000.00) referenced in this paragraph (and in the Second Lien
document) shall be likewise reduced; provided, however, that in no event shall
the maximum amount secured by the Second Lien be reduced to less than Ten
Million Dollars ($10,000,000.00).
 
7.           Extension of Maturity Date.  The definition of “Maturity Date” in
Section 2 of the Note is hereby revised in its entirety to read as follows:
 
“Maturity Date” means October 1, 2011.
 
8.           Deletion of Extension Option.  Section 4(b) of the Note is hereby
revised in its entirety to read as follows:
 
(b)           [Intentionally Omitted.]
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
9.         Mandatory Principal Payments.  Borrower shall, (a) on the Amendment
Effective Date and as a condition precedent to the effectiveness of this
Amendment, make a mandatory prepayment on the Loan of Two Hundred Thousand and
No/100 Dollars ($200,000.00), and (b) on or before September 30, 2010, make a
mandatory prepayment on the Loan of at least Three Million Twenty Thousand and
No/100 Dollars ($3,020,000.00), from the sale or other disposition of the Future
Development Area Unit pursuant to Section 6.3 of the Deed of Trust by satisfying
the terms and conditions thereof or otherwise.
 
10.         Amendment to Guaranty.  As a further condition precedent to the
effectiveness of this Amendment, Borrower shall have caused Behringer Harvard
Short Term Opportunity Fund I LP, a Texas limited partnership to execute a First
Amendment to Guaranty Agreement in the form of Exhibit C attached hereto.
 
11.         Increase in Interest Rate.  As of the Amendment Effective Date, the
definition of “Applicable Interest Rate” in Section 1 of the Note is hereby
revised in its entirety to read as follows:
 
  “Applicable Interest Rate” means a floating per annum rate of interest equal,
on any day, and from day-to-day to the lesser of (i) the sum of (a) WSJ Prime,
plus (b) one percent (1.0%), and (ii) the Maximum Rate.
 
12.         Financial Statements and Reports.  In addition to the Financial
Statements required by Section 4.01 of the Loan Agreement (and elsewhere in the
Loan Documents), Borrower shall deliver (or cause to be delivered) the following
to Lender:
 
(a)           On or before the fifteenth (15th) day of each calendar month, (i)
a detailed accounting of all rental revenue and expenses for the preceding month
in form and substance reasonably satisfactory to Lender (which accounting must
be delivered to Lender regardless of whether any Net Cash Flow is generated
during such month), and (ii) a current rent roll and summary of leasing activity
for the previous month.
 
(b)           Within forty-five (45) days after the end of each Quarterly
Period, statements evidencing, in a manner reasonably satisfactory to Lender,
that Guarantor is in compliance with the Net Worth Covenant in Section 5(e) of
the Guaranty.
 
13.         Event of Default.  The following is hereby added as new clause (v)
in Article VII:
 
(v)           Behringer Harvard Short Term Opportunity Fund I LP, a Texas
limited partnership, shall fail to strictly comply with Section 5(e) of its
Guaranty, as amended.
 
14.         Sale of Property.  In the event that Borrower desires to sell the
Property and requests that Lender allow the purchaser to assume the Loan (it
being understood and agreed that Borrower has no right to sell the Property
subject to the Loan), and Lender, in its sole and absolute discretion, approves
an assumption of the Loan by the new owner, and in connection therewith, a new
guarantor satisfactory to Lender in its sole and absolute discretion assumes in
writing the obligations of Guarantor under the Guaranty, then, in such event,
Guarantor shall be released from its obligations under the Guaranty and the
Second Lien shall be terminated.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
15.           Further Amendments.  Any and all of the terms and provisions of
the Loan Documents are hereby amended and modified wherever necessary, and even
though not specifically addressed herein, so as to conform to the modifications
set forth herein.
 
16.           Confirmation of Loan Documents.  Borrower covenants, represents
and warrants to Lender as follows:
 
 (a)           The principal balance of the Loan as of the Amendment Effective
Date is $25,150,101.06.
 
 (b)           To the best knowledge of Borrower, Borrower is not in default
under the Note, the Deed of Trust, or any other Loan Document after giving
effect to the terms of this Amendment;
 
 (c)           Borrower has no defenses, counter-claims or offsets to the Note,
Deed of Trust, or any other Loan Document, as modified herein;
 
 (d)           Borrower waives any and all defenses, counter-claims, or offsets
to the enforcement of the Note, Deed of Trust, or any other Loan Document, as
modified, renewed, and extended herein, whether known or unknown; and
 
 (e)           The Note, Deed of Trust, and other Loan Documents, as modified,
renewed, and extended herein, are in full force and effect.
 
17.           Confirmation of Liens and Security Interests.  Borrower hereby
renews and confirms the liens, security interests, and rights of any and all
security for the Note (including, without limitation, the liens, security
interests, and rights of the Deed of Trust), which are hereby acknowledged by
Borrower to be valid and subsisting against the Property.
 
18.           Borrower’s Representations.  Borrower represents and warrants to
Lender, and covenants and agrees with Lender, as follows:
 
 (a)           Borrower has the power and requisite authority to execute,
deliver, and perform its obligations hereunder and under the Loan Documents, and
is duly authorized, and has taken all necessary action to authorize such person
or entity to execute, deliver and perform this Amendment, the other documents
executed in connection herewith (if any) and the Loan Documents and will
continue to be duly authorized to perform its obligations under such agreements.
 
 (b)           The representations and warranties set forth in the Loan
Documents are true and correct in all material respects as if made on the date
hereof, with the exception of those items specifically listed on Schedule 1
attached hereto and made a part hereof.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
19.         Release.  Effective as of the Amendment Effective Date, and in
consideration for this Amendment and all documents executed herewith, Borrower
and Guarantors agree as follows:
 
A.           For the time period existing on and prior to the Amendment
Effective Date and relating exclusively to the Loan Documents and the loan
memorialized therein, Borrower and Guarantors fully and finally release and
discharge Lender (and its officers, directors, shareholders, representatives,
employees, agents and attorneys) of and from any and all defaults, potential
defaults occurring on or prior to the Amendment Effective Date, claims, damages
or causes of action to, of or for the benefit (whether directly or indirectly)
of, Borrower or any Guarantor, at law or in equity, known or unknown, contingent
or otherwise, whether asserted or unasserted, whether statutory, in contract or
in tort, as well as any other kind or character of action now held, owned or
possessed (whether directly or indirectly) by Borrower or any Guarantor on
account of, arising out of, related to or concerning, whether directly or
indirectly, proximately or remotely, the Loan Documents and accruing prior to
the Amendment Effective Date (collectively, the "Released Claims");
 
B.           In addition to the release set forth above, and not in limitation
thereof, Borrower and Guarantor each agree that it or he will never prosecute,
or voluntarily (unless required by law) aid in the prosecution of, any of the
Released Claims, whether by claim, counterclaim or otherwise.
 
20.         Lender’s Representations.  Lender represents and warrants to
Borrower as follows:
 
(a)           As of the Amendment Effective Date, Borrower is not in default
under Article VII(a) of the Loan Agreement and to Lender’s current actual
knowledge, Borrower is not in default under any other provision in Article VII
of the Loan Agreement.  As used in this section, the words “Lender’s current
actual knowledge” mean and refer to the current actual knowledge of Lender's
sole portfolio manager with stewardship over the Loan as of the Amendment
Effective Date, not in his individual capacity but solely in his capacity as an
officer of Lender, limited to his current consciousness, without any due
diligence, inquiry, or investigation of any kind or duty of inquiry or
investigation and not including any constructive, imputed or implied knowledge.
 
(b)           Lender has the power and requisite authority to execute, deliver
and perform its obligations hereunder and is duly authorized, and has taken all
necessary action to authorize the person executing this Amendment, to execute
and deliver this Amendment.
 
21.          Expenses of Lender.  Borrower shall be responsible for all of
Lender's costs and expenses incurred in connection with the preparation,
negotiation and execution of this Amendment, the other documents executed
pursuant hereto and any additional costs and expenses incurred in connection
herewith, which fees must be paid by Borrower to Lender as a condition precedent
to the effectiveness of this Amendment.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
22.           Joinder of Guarantors.  Each Guarantor hereby (i) consents to the
execution of this Amendment and acknowledges and consents to the terms and
provisions hereof, (ii) ratifies, confirms and agrees that there are no claims
or offsets against, or defenses or counterclaims to, the terms and provisions
of, and the obligations created and evidenced by, the Note or the Guaranty
executed by such Guarantor, and (iii) certifies that the representations and
warranties contained herein are, in all material respects, true and correct
representations and warranties as of the date hereof.  The provisions set forth
in Section 23 of the Guaranty executed by Behringer Harvard Mockingbird Commons
GP, LLC and in Section 24 of the Guaranty executed by Behringer Harvard Short
Term Opportunity Fund I, LP are hereby specifically confirmed as being in full
force and effect.
 
23.           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Facsimile or electronic signatures shall be effective as
originals.
 
24.           Modification.  This Amendment cannot be changed except by an
instrument in writing signed by the party against whom the enforcement of any
change is sought.  THIS AMENDMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Signature Pages Follow]
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
EXECUTED as of the Amendment Effective Date.
 
BORROWER:
 
BEHRINGER HARVARD MOCKINGBIRD COMMONS,
LLC, a Delaware limited liability company
   
By:
Behringer Harvard Mockingbird Commons GP, LLC,
 
a Texas limited liability company,
 
its manager
       
By:
 
   
Gerald J. Reihsen, III
   
Secretary



STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on this ___ day of October, 2009, by
Gerald J. Reihsen, III, as Secretary of Behringer Harvard Mockingbird Commons
GP, LLC, a Texas limited liability company, in its capacity as the manager of
Behringer Harvard Mockingbird Commons, LLC, a Delaware limited liability
company, on behalf of said manager acting on behalf of said limited liability
company.
 
 
Notary Public in and for the State of Texas

 
(SEAL)
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
 
- 15 -

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
EXECUTED as of the Amendment Effective Date.
 
LENDER:
 
CREDIT UNION LIQUIDITY SERVICES, LLC, a Texas limited liability company
f/k/a TEXANS COMMERCIAL CAPITAL, LLC
 
By:
  
Name:
Bill Henderson
Title:
Treasurer of the Board of Managers

 
STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on this ___ day of October, 2009, by
Bill Henderson, Treasurer of the Board of Managers of Credit Union Liquidity
Services, LLC, a Texas limited liability company f/k/a Texans Commercial
Capital, LLC, on behalf of said limited liability company.
 

  
Notary Public in and for the State of Texas

 
(SEAL)
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement

 
- 16 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
Guarantors expressly consent to the modifications and terms contained in this
Amendment:
 
GUARANTOR:
 
BEHRINGER HARVARD MOCKINGBIRD COMMONS GP, LLC
a Texas limited liability company
   
By:
 
 
Gerald J. Reihsen, III
 
Secretary

 
STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on this ___ day of October, 2009, by
Gerald J. Reihsen, III, as Secretary of Behringer Harvard Mockingbird Commons
GP, LLC, a Texas limited liability company, on behalf of said limited liability
company.
 
 
Notary Public in and for the State of Texas

 
(SEAL)
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement

 
- 17 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
Guarantors expressly consent to the modifications and terms contained in this
Amendment:
 
GUARANTOR:
 
BEHRINGER HARVARD SHORT-TERM OPPORTUNITY FUND I LP
a Texas limited partnership



By:
Behringer Harvard Advisors II LP,
 
a Texas limited partnership,
 
its general partner
       
By:
Harvard Property Trust, LLC
   
a Delaware limited liability company,
   
its general partner
           
By:
        
Gerald J. Reihsen, III
     
Executive Vice President



STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on this ___ day of October, 2009, by
Gerald J. Reihsen, III, as Executive Vice President of Harvard Property Trust,
LLC, a Delaware limited liability company, in its capacity as the general
partner of Behringer Harvard Advisors II LP, a Texas limited partnership, in its
capacity as the general partner of Behringer Harvard Short-Term Opportunity Fund
I LP, a Texas limited partnership, for and on behalf of said entities.
 

  
Notary Public in and for the State of Texas

 
(SEAL)
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement

 
- 18 -

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
Schedule 1
 
Exceptions to Representations and Warranties
 
1.
With respect to the representation set forth in Section 3.24 of the Loan
Agreement, certain Leases of the condominium units in the Property currently
exist, written notice of which has previously been given to Lender.

 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
-Schedule 1-
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
Exhibit A
 
List of Leases
 
Unit
 
Name
 
Start
 
End
 
Monthly Payment
 
201
 
Hobbs, Morgan
 
06/30/09
 
08/31/10
  $ 3,350.00  
205
 
Terkel, Kenneth
 
08/18/09
 
02/28/10
  $ 4,186.00  
206
 
Thompson, Justin
 
04/17/09
 
06/30/10
  $ 2,179.00  
301
 
Almstead, Deidra
 
04/17/09
 
06/30/10
  $ 3,445.00  
302
 
Erwin, Cindy
 
04/28/09
 
05/31/09
  $ 3,490.00  
303
 
Frame, Robert
 
07/25/09
 
08/31/10
  $ 4,055.00  
305
 
Carothers, Kevin
 
10/17/09
 
10/31/10
  $ 4,206.00  
306
 
Garner & Arnic, LLP
 
04/24/09
 
06/30/10
  $ 2,199.00  
400
 
Britton, Daniel
 
04/21/09
 
10/31/09
  $ 3,775.00  
401
 
Poulos, John
 
04/30/09
 
06/30/10
  $ 3,790.00  
406
 
Avery, Jan
 
05/22/09
 
06/30/10
  $ 2,844.00  
502
 
Joines, Ronda
 
10/08/09
 
09/30/10
  $ 3,232.00  
505
 
James, Thomas
 
08/28/09
 
09/30/10
  $ 6,336.00  
506
 
Landes, Brett
 
06/05/09
 
07/31/10
  $ 2,864.00  
600
 
Bennett, Robert
 
04/29/09
 
01/31/10
  $ 3,715.00  
601
 
Delbosque, Carrie
 
05/19/09
 
07/31/10
  $ 3,430.00  
602
 
Osburn, Stephanie
 
09/04/09
 
05/31/10
  $ 3,252.00  
603
 
Sleiman, Peter
 
05/31/09
 
07/31/10
  $ 4,115.00  
606
 
Carpenter, Bonner
 
06/10/09
 
07/31/10
  $ 2,884.00  
700
 
Smith, Casey
 
06/21/09
 
06/30/11
  $ 3,635.00  
701
 
Eric Mitchell Publishing Group, LLC
 
04/25/09
 
06/30/10
  $ 3,450.00  
702
 
Smith, Christie
 
10/08/09
 
09/30/10
  $ 3,272.00  
703
 
Pipkin, Tracy
 
09/09/09
 
08/31/10
  $ 4,135.00  
706
 
Dharod, Chris
 
08/05/09
 
07/31/10
  $ 2,904.00  
800
 
Noble, Christopher
 
06/30/09
 
09/30/10
  $ 3,955.00  
801
 
Lunengurg, Peter
 
04/17/09
 
06/30/10
  $ 3,620.00  
802
 
Hicks, Robert
 
10/16/09
 
07/31/10
  $ 3,292.00  
803
 
Newkumet Exploration, Inc.
 
06/30/09
 
01/31/10
  $ 4,155.00  
804
 
Geringer, Donna
 
10/01/09
 
06/30/10
  $ 5,329.00  
805
 
Krause, Timothy
 
09/25/09
 
06/30/10
  $ 6,396.00  
806
 
Authentic Entertainment
 
05/13/09
 
10/31/09
  $ 2,924.00  

 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
-Exhibit A-
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1

 
Exhibit B
 
Letter of Credit Provisions
 
 
1.
If Borrower elects to use a letter of credit in connection with the Build-Out
Improvements, Borrower shall deliver to Lender an irrevocable, stand-by letter
of credit for the benefit of Lender in an amount equal to the total amount
required to construct the Build-Out Improvements as shown in the Build-Out
Budget less the amount of cash (a minimum of $500,000.00) initially deposited by
Borrower into the Build-Out Reserve Account (as such may be amended or replaced
pursuant to the terms hereof, the “LOC”) from a financial institution acceptable
to Lender in its sole discretion and in a form acceptable to Lender in its sole
discretion.  Lender hereby agrees that Texas Capital Bank is an acceptable
issuer of the LOC.  Such LOC shall be held by Lender as additional collateral
for the Loan.

 
 
2.
The LOC shall provide that Lender may draw upon the LOC if an Event of Default
occurs.

 
 
3.
The LOC shall provide that it will be honored upon a signed statement by Lender
that Lender is entitled to draw upon the LOC under this Amendment, and shall
require no signature or statement from any party other than Lender.  No notice
to Borrower shall be required to enable Lender to draw upon the LOC.

 
 
4.
Whenever the balance of the Build-Out Reserve Account is reduced to an amount
below $100,000.00, Borrower shall, within three (3) Business Days, make an
additional deposit in such account in an amount equal to the lesser of (x)
$500,000.00, and (y) the remaining amount needed to complete construction of the
Build-Out Improvements.

 
 
5.
Upon any deposit by Borrower of cash into the Build-Out Reserve Account,
Borrower shall be entitled to deliver to Lender a replacement LOC in an amount
reduced by the amount of such deposit and all earlier deposits to the Build-Out
Reserve Account. By way of example, if the total amount required constructing
the Build-Out Improvements as shown in the Build-Out Budget is $2,600,000, then
Borrower may, in lieu of depositing $2,600,000 in cash into the Build-Out
Reserve Account, make an initial cash deposit of $500,000 into the Build-Out
Reserve Account and deliver to Lender an LOC in the amount of $2,100,000. Upon a
subsequent deposit of $500,000 into the Build-Out Reserve Account, Borrower may
reduce the LOC by $500,000 (from $2,100,000 to $1,600,000).

 
 
6.
If the expiration date of the LOC is earlier than the Maturity Date, and if
Borrower fails to obtain and deliver to Lender a satisfactory replacement LOC or
extension at least fifteen (15) days prior to such expiration date, then Lender
may draw upon the full amount of the then-existing LOC without giving any notice
or time to cure to Borrower and deposit the proceeds of the LOC into the
Build-Out Reserve Account.

 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
-Exhibit B- Page 1
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
 
7.
If the financial institution from which Borrower has obtained the LOC shall
admit in writing its inability to pay its debts generally as they become due,
file a petition in bankruptcy or a petition to take advantage of any insolvency
act, make an assignment for the benefit of its creditors, consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the Federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof, then Borrower shall obtain a
replacement LOC within thirty (30) days of such act from another financial
institution reasonably satisfactory to Lender.  If Borrower is unable to obtain
a replacement LOC, then Borrower may deposit an amount equal to the amount of
the LOC into the Build-Out Reserve Account.

 
 
8.
No draw upon the LOC after an Event of Default shall (a) cure, or constitute a
waiver of, an Event of Default, (b) be deemed to fix or determine the amounts to
which Lender is entitled to recover under this Amendment or otherwise, or (c) be
deemed to limit or waive Lender's right to pursue any other remedies provided
for in the Loan Documents.

 
 
9.
In the event of a transfer of Lender's interest in the Loan, Lender shall have
the right to transfer the LOC to the transferee and thereupon shall, without any
further agreement between the parties, be released by Borrower from all
liability therefor, and it is agreed that the provisions hereof shall apply to
every transfer or assignment of the LOC to a new lender.  Borrower shall
cooperate with Lender and such transferee(s) to accomplish any such transfer.

 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
-Exhibit B- Page 2
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
Exhibit C
 
Form of First Amendment to Guaranty Agreement

 
[attached]
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Third Amendment to Note and Loan Agreement
 
-Exhibit C-
 
 
 

--------------------------------------------------------------------------------

 